Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2019 was filed with the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2-105.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 2, line 19. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: means for labeling in claim 18, provide means for in claim 19, providing means for labeling in claim 25, and provides means for in claim 26. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 23 contains the trademark/trade name TrueSkill.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe pairwise ranking procedure and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 are ejected under 35 U.S.C. 102(a)(1) as being anticipated by Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li.
Regarding independent claim 21, Li discloses A method of determining the perceptual load of a visual and dynamic driving scene, the method comprising the steps of: (Li abstract discloses a method to predict the perceived distraction load score of a driving scene),  receiving a sensor output of a sensor, the sensor sensing the visual driving scene, ((Page 57-left column-3rd paragraph) discloses a road camera that captures the street condition), extracting a set of scene features from the sensor output , the set of scene features  representing static and/or dynamic information of the visual driving scene ((Page 57-right column-1st  paragraph) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output), determining the perceptual load of the set of extracted scene features based on a predetermined load model, (Page 51-right column -3rd  paragraph discloses a model that  that predicts the perceived distraction score based on the input of extracted features. Page 56-right column-2nd paragraph discloses that the model was trained using perceived distraction load value scores), the load model being predetermined based on reference video scenes each being labelled with a load value, (page 55-left column-3rd paragraph to right column-2nd  paragraph and Figure 3 disclose 10 second reference videos that were labelled with perceived distraction load value scores. Page 56-right column-2nd paragraph discloses that the model was trained using perceived distraction load value scores), mapping the perceptual load to the sensed driving scene, and determine a spatial and temporal intensity distribution of the perceptual load across the sensed driving scene ((Page 57 left column-3rd paragraph—right column-1st paragraph and table 2) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow to map the predicted perceived distraction load score of these segments. Therefore a temporal distribution is obtained for the recording and it is implicit that a spatial distribution of the perceived distraction load score is present).
Regarding dependent claim 22, Li discloses wherein the determination of the load values of the reference video scenes is human based, in particular based on crowdsourcing (Page 55-right column-2nd paragraph and figure 3 discloses labeling the reference videos with perceived distraction load scores by a group of external observers, thereby making it so that the perceived distraction load values are crowdsourced. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 12-13, 17-19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li, in view of (US9489635) Zhu.
Regarding claim 1, Li discloses receive a sensor output of a sensor, the sensor sensing the visual driving scene, ((page 57-left column-3rd paragraph) discloses a road camera that captures the street condition), extract a set of scene features from the sensor output , the set of scene features  representing static and/or dynamic information of the visual driving scene ((page 57-right column-1st paragraph) discloses extracting road features road optical flow energy and road intensity from the camera output), determine the perceptual load of the set of extracted scene features based on a predetermined load model, (Li page 51-right column-3rd paragraph discloses a model that  that predicts the perceived distraction score based on the input of extracted features. Li page 56-right column-2nd paragraph discloses that the model was trained using perceived distraction load value scores), the load model being predetermined based on reference video scenes each being labelled with a load value, (page 55-left column-3rd paragraph to right column-2nd paragraph and Figure 3 disclose 10 second reference videos of recordings that were labelled with perceived distraction load value scores. Page 56-right column-2nd paragraph discloses that the model was trained using perceived distraction load value scores), map the perceptual load to the sensed driving scene, and determine a spatial and temporal intensity distribution of the perceptual load across the sensed driving scene ((Page 57 left column-3rd paragraph—right column-1st paragraph and table 2) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow to map the predicted perceived distraction load score of these segments. Therefore a temporal distribution is obtained for the recording and it is implicit that a spatial distribution of the perceived distraction load score is present).
However, Li does not explicitly disclose a control device for a vehicle for determining the perceptual load of a visual and dynamic driving scene the control device being configured to.
Zhu classifies the driving environment using a classifier and further discloses a control device for a vehicle for determining the perceptual load of a visual and dynamic driving scene the control device being configured to (Zhu abstract discloses receiving data surrounding the environment of a vehicle. Zhu column 12 lines 33-line 18 discloses a control device for a vehicle that contains the sensor fusion algorithm 744. Zhu line 50-54 discloses the sensor fusion algorithm may accept data from sensors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li to include a control device for a vehicle as taught by Zhu because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to assist in semi-autonomous or autonomous driving (Zhu col.1 lines 9-25).
Regarding dependent claim 2, the combination of Li and Zhu teaches wherein the load model comprises a mapping function between sets of scene features extracted from the reference video scenes and the load values (Li (page 58-left column-3rd paragraph) discloses building a mapping model between  features such as road optical flow energy (movement) and road intensity captured by the road camera (page 57-right column-1st paragraph) that are extracted from ground truth 10s videos segments of a recording (page 56-right column-2nd-3rd paragraphs) and the perceived distraction load value scores). Li (Page 51-right column-paragraph 3) discloses using the extracted features to map the predicted perceived distraction load score of these segments.
Regarding dependent claim 3, the combination of Li and Zhu teaches wherein the load model is configured to map a set of scene features to a perceptual load value (Li (page 58-left column-3rd paragraph) discloses that the model independent variables include multimodal features such as road optical flow energy (movement) and road intensity which are mapped to the perceived distraction load value scores).
Regarding dependent claim 4, the combination of Li and Zhu teaches wherein the load model is a regression model and/or a classification model between the sets of scene features extracted from the reference video scenes and the load values (Li (page 58-left column-3rd paragraph) discloses building a linear regression mapping model between  features such as road optical flow energy (movement) and road intensity captured by the road camera (page 57-right column-1st paragraph) that are extracted from ground truth 10s videos (page 56-right column-2nd-3rd paragraphs) and the perceived distraction load value scores).
Regarding claim 8, Li teaches configured to continuously train the load model (Li (page 58-left column 3rd paragraph-right column 1st paragraph) discloses training the model), by monitoring the driver during the driving scene (Li (page 57-right column-2nd paragraph) discloses a camera facing monitoring the driver), wherein a monitored behavior of the driver (Li (page 57-right column-2nd paragraph discloses a camera facing monitoring the driver) during the driving scene not matching the determined perceptual load (Li Table III discloses a correlation rate of the perceived distraction load values and does indicate that there may be some error within the model).
However, Li does not explicitly disclose that the lack of matching serves to on-line up-date said mapping function.
Zhu does disclose serves to on-line up-date said mapping function (Zhu column 8 lines 48-56 disclose that the incorrect classification of an object in the driving scene may lead to the modification of the parameters used in the object classification by the classifier by uploading the sensor and feedback data). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li to include updating the mapping function online as taught by Zhu because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to assist in semi-autonomous or autonomous driving (Zhu col.1 lines 9-25).
Regarding dependent claim 9, the combination of Li and Zhu teaches wherein the set of scene features comprises a range of spatio-temporal features, the set of scene features being in particular described in vector form (Li (page 57-right column -1st paragraph) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Extracting road optical flow energy (movement) across a 10 second video as described in (page 56-right column-third paragraph) would be analyzing the temporal and spatial vectors in the road scene).
Regarding dependent claim 12, the combination of Li and Zhu teaches A vehicle comprising: a control device (Zhu Figure 6 discloses a vehicle. Zhu column 13 lines 50-col 14-line 16 discloses a control device for a vehicle).
Regarding dependent claim 13, the combination of Li and Zhu discloses further comprising: a sensor configured to sense the visual driving scene, the sensor being in particular an optical sensor, more in particular at least one digital camera (Li (page 57 –right column-1st paragraph 1) discloses extracting road features such as road optical flow energy (movement) and road intensity from the digital camera output).
Regarding dependent claim 17, the combination of Li and Zhu discloses A system for a vehicle for determining the perceptual load of a visual and dynamic driving scene, the system comprising: a control device, and a server, configured to determine the load model (Zhu column 12 lines 33-line 18 discloses a control device for a vehicle that contains the sensor fusion algorithm 744. Zhu line 50-54 discloses the sensor fusion algorithm may accept data from sensors. Zhu column 13 lines 50-col 14-line 16 discloses a computer system corresponding to a server for a vehicle, and may determine the sensor fusion algorithm corresponding to the load model).
Regarding dependent claim 18, the combination of Li and Zhu teaches wherein the server is configured to store a plurality of reference video scenes (Zhu column 13 lines 50-col 14-line 16 discloses a computer system corresponding to a server for a vehicle, and may determine the sensor fusion algorithm corresponding to the load model. Li (page 55-left column-3rd paragraph to right column-1st paragraph) discloses a database which stores the reference video recording data), provide means for labelling the reference video scenes with load values (Li (page 55-right column-2nd paragraph) and figure 3 discloses providing a means for labeling the reference videos stored in the database with perceived distraction load scores), extract a set of scene features from each reference video scene (Li (page 57-right column-1st  paragraph) discloses extracting road features road optical flow energy and road intensity from the camera output), determine the load model based on a regression analysis configured to determine a mapping function between the sets of scene features extracted from the respective reference video scenes and the load values (Li (page 58-left column-3rd paragraph) discloses building a linear regression mapping model between  features such as road optical flow and road intensity  that are extracted from ground truth 10s videos segments of a recording (Li (page 56-right column-2nd paragraph-3rd paragraph) captured by the road camera (page 57-right column-1st paragraph) and the perceived distraction load value scores).
Regarding dependent claim 19, the combination of Li and Zhu discloses wherein the server is configured to: provide means for a human based load rating of the reference video scenes, in particular the load rating being based on crowdsourcing, wherein the load values are determined based on the human based load rating (Li (page 55-left column-3rd paragraph-right column-1st paragraph and figure 3) discloses labeling the reference videos with perceived distraction load scores by a group of external observers, thereby making it so that the perceived distraction load values are crowdsourced. Zhu column 13 lines 50-col 14-line 16 discloses a computer system corresponding to a server for a vehicle, and may determine the sensor fusion algorithm corresponding to the load model).
Regarding claim 24, Li discloses configured to continuously train the load model (page 58-left column 3rd paragraph-right column 1st paragraph), ), by monitoring the driver during the driving scene (Li (page 57-right column-2nd paragraph) discloses a camera facing monitoring the driver), wherein a monitored behavior of the driver (Li (page 57-right column-2nd paragraph discloses a camera facing monitoring the driver), during the driving scene not matching the determined perceptual load (Li Table III discloses a correlation rate of the perceived distraction load values and does indicate that there may be some error within the model).
However, Li does not explicitly disclose that the lack of matching serves to on-line up-date said mapping function.
Zhu does disclose serves to on-line up-date said mapping function (Zhu column 8 lines 48-56 disclose that the incorrect classification of an object in the driving scene may lead to the modification of the parameters used in the object classification by the classifier by uploading the sensor and feedback data). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li to include updating the mapping function online as taught by Zhu because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to assist in semi-autonomous or autonomous driving (Zhu col.1 lines 9-25).
Regarding claim 25,  Li discloses wherein storing a plurality of reference data ( Li (page 55-left column-3rd paragraph to right column-1st paragraph) discloses a database which stores the reference video recording data), providing means for labelling the reference video scenes with load values (Li (page 55-right column-2nd paragraph and figure 3) discloses providing a means for labeling the reference videos stored in the database with perceived distraction load scores), extracting a set of scene features from each reference video scene (Li (page 57-right column-1st paragraph) discloses extracting road features road optical flow energy and road intensity from the camera output), determining the load model based on a regression analysis configured to determine a mapping function between the sets of scene features extracted from the respective reference video scenes and the load values (Li (page 58-left column-third paragraph) discloses building a linear regression mapping model between  features such as road optical flow and road intensity  that are extracted from ground truth 10s videos segments of a recording (Li page 56-right column-2nd to 3rd paragraphs) captured by the road camera (Li page 57-right column-1st paragraph) and the perceived distraction load value scores).
However, Li does not disclose that this is done by a server which carries out the steps of.
Zhu discloses classifying the driving environment of the driver and further discloses server carries out the steps of (Zhu column 13 lines 50-col 14-line 16 discloses a computer system corresponding to a server for a vehicle, and may determine the sensor fusion algorithm corresponding to the load model). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li to include a server to carry out the steps as taught by Zhu because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to assist in semi-autonomous or autonomous driving (Zhu col.1 lines 9-25).
Regarding dependent claim 26,  the combination of Li and Zhu teaches wherein the server provides (Zhu column 13 lines 50-col 14-line 16 discloses a computer system corresponding to a server for a vehicle, and may determine the sensor fusion algorithm corresponding to the load model) means for  a human based load rating of the reference video scenes, in particular the load rating being based on crowdsourcing, wherein the load values are determined based on the human based load rating (Li (page 55-right column-2nd paragraph and figure 3) discloses labeling the reference videos with perceived distraction load scores by a group of external observers, thereby making it so that the perceived distraction load values are crowdsourced).
Claims 5-7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li and (US9489635) Zhu in view of Visualizing and Understanding Convolutional Networks by Zeiler published on 2014, hereafter referred to as Zeiler.
Regarding dependent claim 5, the combination of Li and Zhu discloses wherein the mapping of the perceptual load to the sensed driving scene comprises (((Page 57 left column-3rd paragraph—right column-1st paragraph and table 2) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow. Page 51-right column-paragraph 3 discloses using the extracted features to map the predicted perceived distraction load score of these segments).
However, the combination of Li and Zhu does not explicitly disclose determining the relevance of at least one predetermined spatial and temporal extract of the sensed driving scene to the perceptual load value of said scene and mapping the determined relevance to said predetermined spatial and temporal extract.
Zeiler classifies images and further discloses determining the relevance of at least one predetermined spatial and temporal extract of the sensed driving scene to the perceptual load value of said scene and mapping the determined relevance to said predetermined spatial and temporal extract (Zeiler section 4.2 and Figure 6 discloses determining and mapping the relevance of an image extract to the feature map activity and classification. By applying this concept to a video recording of a driving scene with a perceived distraction load value, one would be able to obtain the spatial and temporal extract relevance and map this relevance to the spatial and temporal extract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li and Zhu to include determining and mapping the relevance of a spatial and temporal extract as suggested by Zeiler because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to better visualize the load and reveal input stimuli that are important for load classification (Zeiler Introduction paragraph 2).
Regarding dependent claim 6, the combination of Li, Zhu, and Zeiler teaches wherein the determination of the relevance of the predetermined spatial and temporal extract is done by occluding the extract in the sensed driving scene and comparing the determined perceptual load of the original sensed driving scene with the determined perceptual load of the sensed driving scene having the extract occluded (Zeiler section 4.2 and Figure 6  discloses systematically occluding different parts of an input image and re-classifying the image without the occluded portion to determine how the probability of classification as well as feature map activity are affected by the occlusion. Li Page 57 left column-3rd paragraph—right column-1st paragraph and table 2) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Li Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow. Li Page 51-right column-3rd paragraph discloses using the extracted features to map the predicted perceived distraction load score of these segments. It would have been obvious for one of ordinary skill in the art to apply this concept discloses by Zeiler to a video recording of a driving scene with a perceived distraction load value as disclosed by Page 51-right column-3rd paragraph to determine how the perceptual load is affected when the sensed driving scene is partially occluded).
Regarding dependent claim 7, the combination of Li, Zhu, and Zeiler teaches wherein the determination of the spatial and temporal intensity distribution comprises assembling a plurality of predetermined spatial and temporal extracts of different positions in the driving scene such that the original sensed driving scene is reconstructed, the assembling in particular includes interpolating the extracts to the full resolution of the original sensed driving scene (Zeiler Figure 6  column 1 discloses a classified image where different spatial extracts are occluded in the image. The second column discloses the decrease in feature map activity as for every excluded spatial portion which has been interpolated to the full resolution of the original scene, with the corresponding decrease in feature activity intensity shown here. Zeiler Figure 6 Column 4 shows the map of the correct class probability intensity and how that is affected by the extraction and exclusion of different spatial regions which are then interpolated into the full resolution of the original image. Li Page 57 left column-3rd paragraph—right column-1st paragraph and table 2 discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Li Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow. Li Page 51-right column-3rd paragraph discloses using the extracted features to map the predicted perceived distraction load score of these segments. It would have been obvious for one of ordinary skill apply the concepts as taught by Zeiler to extract and interpolate a plurality of temporal and spatial regions from the 10 second segmented video of the driving scene as disclosed by Page 51-right column-3rd paragraph, whose perceived distraction load score has been predicted, to determine the spatial and temporary distribution in the 10 second segmented video of the recording by reconstructing the 10 second video recording with the plurality of temporal and spatial extractions). 
Regarding claim 14, the combination of Li and Zhu teaches the vehicle being configured for at least partially automated driving control (Zhu Figure 6 discloses a vehicle. Zhu column 3 lines 37-44 discloses that this invention is configured for an autonomous vehicle, or partially driver assistance), in the sensed driving scene based on which the automated driving is controlled (Li (Page 57 left column-3rd paragraph—right column-1st paragraph and table 2) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Li Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow. Li Page 51-right column-3rd paragraph discloses using the extracted features to map the predicted perceived distraction load score of these segments. Zhu column 12 lines 33-line 18 discloses a control device for a vehicle that contains the sensor fusion algorithm 744). 
However, the combination of Li and Zhu does not disclose wherein the control device is used in a pre-processing step to identify portions with increased perceptual load. 
Zeiler classifies images and further discloses determining the used in a pre-processing step to identify portions with increased perceptual load (Zeiler Figure 6 and Section 4.2 discloses occluding the input to determine and identify which portions of the input features have greatest impact on the prediction). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li and Zhu to include identifying portions with increased load as suggested by Zeiler because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to better visualize the load and reveal input stimuli that are important for load classification (Zeiler Introduction paragraph 2).
Regarding claim 16,  the combination of Li, Zhu, and Zeiler teaches the vehicle comprising a human-machine-interface configured to output to human the portions with increased perceptual load (Zhu Figure 6 discloses a vehicle. Zhu Fig.-1 114 and col. 4-lines 58-62 disclose a human-machine user display interface).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li, (US9489635) Zhu,  Visualizing and Understanding Convolutional Networks by Zeiler published on 2014, hereafter referred to as Zeiler in view of (US2015/0153184) Mudalige.
Regarding claim 15, the combination of Li, Zhu, and Zeiler teaches the vehicle comprising hardware and/or software resources configured for the at least partially automated driving control (Zhu column 3 lines 37-44 discloses that this invention is configured for an autonomous vehicle, or partially driver assistance), wherein the hardware and/or software resources are allocated to process the portions with increased perceptual load (Zhu column 12 lines 33-line 18 discloses a control device for a vehicle that contains the sensor fusion algorithm Fig. 7-744 (correlating to the perceptual load model). Zhu line 50-54 discloses the sensor fusion algorithm may accept data from sensors. Li Page 57 left column-3rd paragraph—right column-1st paragraph and table 2) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Li Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow. Li Page 51-right column-paragraph 3 discloses using the extracted features to map the predicted perceived distraction load score of these segments. Zeiler Figure 6 and Section 4.2 discloses occluding the input to determine and identify which portions of the input features of the video have greatest impact on the prediction).
However, the combination of Li, Zhu, and Zeiler does not disclose that this processing is done in a prioritized manner. 
Mudalige analyzes the target areas of a driving environment and discloses that processing is done in a prioritized manner (Mudalige paragraph 0024 discloses the processor prioritizing target areas of interest while driving).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li, Zhu, and Zeiler to include prioritizing areas while processing as taught by Mudalige because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to prevent delays that occur by analyzing large amounts of data (Mudalige paragraph 2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li and (US9489635) Zhu in view of Learning Spatiotemporal Features with 3D Convolutional Networks by Tran  published on December 7th, 2015, hereafter referred to as Tran.
Regarding claim 10, the combination of Li and Zhu does not explicitly disclose that wherein the set of scene features comprises improved dense trajectory (iDT) features and/or 3- dimensional convolutional neural network (C3D) features.
Tran similarly classifies a video using a neural network and discloses wherein the set of scene features comprises improved dense trajectory (iDT) features and/or 3- dimensional convolutional neural network (C3D) features (Tran abstract and section 3.3-C3D video descriptor discloses the use of C3D features in a video analysis. Tran Section 2 paragraph 1 discloses the use of dense trajectories uses in a video analysis.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li and Zhu to include determining and mapping the dense trajectories or C3D features as taught by Tran because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to improve spatiotemporal feature learning (Tran abstract).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li and (US9489635) Zhu in view of Gaussian Processes for Machine Learning by Rasmussen published on 2006, hereafter referred to as Rasmussen.
Dependent claim 11 discloses the load model is a linear regression model, wherein the set of scene features being an input scene feature vector x is mapped to the perceptual load being an output perceptual load value y=f(x) through a linear mapping function f(x) = wTx + b = w1 *x1 + w2*x2 + W3*x3 ... + b, the function being a weighted sum of the input dimension values of the feature vector x, wherein weighted parameters ware assigned to each dimension value in the feature vector x and a bias term b centers the output at a particular value, or the load model is a multi-channel non-linear kernel regression model, where the mapping function is f(x) = wT <l>(x) + b, wherein <l>(x) is a transformation function of the input feature vectors to a non-linear kernel space.
The combination of Li and Zhu discloses a linear regression model wherein the set of extracted features is in the form of a vector (Li page 58 left column 3rd paragraph). This vector is mapped to a perceived load distraction score (Li page 51-right column-3rd paragraph) through a linear function.
However, the combination of Li and Zhu does not explicitly disclose function f(x) = wTx + b = w1 *x1 + w2*x2 + W3*x3 ... + b, the function being a weighted sum of the input dimension values of the feature vector x, wherein weighted parameters ware assigned to each dimension value in the feature vector x and a bias term b centers the output at a particular value. 
The form of the linear Gaussian function is well known in the art however, and Rasmussen page 26 Section 2.1.1 paragraphs 1 and 2 discloses the form f(x)=xTw and y=f(x)+ϵ, where x is an input vector, w is a weight vector of the linear model and ϵ is a bias offset centering it at a particular value.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li and Zhu to include the linear Gaussian function as taught by Rasmussen because such is the result of simple substitution of one known element for another producing a predictable result.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li and (US9489635) Zhu in view of Deep Learning the City: Quantifying Urban Perception at a Global Scale by Dubey published on August 5th, 2016, hereafter referred to as Dubey.
Regarding claim 20, the combination of Li and Zhu discloses the server is configured for load rating ((Li (page 55-right column-2nd paragraph and figure 3) discloses labeling the reference videos with perceived distraction load scores by a group of external observers.  Zhu column 13 lines 50-col 14-line 16 discloses a computer system corresponding to a server for a vehicle, and may determine the sensor fusion algorithm corresponding to the load model).
However, the combination of Li and Zhu does not disclose that the load rating is based on a pairwise ranking procedure, in particular based on the TrueSkill algorithm.
Dubey similarly classifies the environment and discloses that the load rating is based on a pairwise ranking procedure, in particular based on the TrueSkill algorithm (Dubey section 4 paragraph 1 discloses using the TrueSkill algorithm, which is a pairwise ranking procedure, to score a dataset).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li and Zhu to include the pairwise ranking procedure TrueSkill algorithm as taught by Dubey because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to rank subjective visual attributes more effectively (Dubey section 4 paragraph 1).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li in view of Deep Learning the City: Quantifying Urban Perception at a Global Scale by Dubey published on August 5th, 2016, hereafter referred to as Dubey.
Regarding claim 23, Li discloses the determination of the load values (Li (page 55-right column-2nd paragraph and figure 3) discloses labeling the reference videos with perceived distraction load scores by a group of external observers).
However, Li does not disclose that the load rating is based on a pairwise ranking procedure, in particular based on the TrueSkill algorithm.
Dubey similarly classifies the environment and discloses that the load rating is based on a pairwise ranking procedure, in particular based on the TrueSkill algorithm (Dubey section 4 paragraph 1 discloses using the TrueSkill algorithm, which is a pairwise ranking procedure, to score a dataset).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li to include the pairwise ranking procedure TrueSkill algorithm as taught by Dubey because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to rank subjective visual attributes more effectively (Dubey section 4 paragraph 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suri (US2016/0034786) discloses training a model using labeled video data that has been labeled with a score of desirability as well as a classification label based on the extracted features. This model may then be applied to new video data to extract features values and determine the desirability score and classification associated with the new data.  Temporal fluctuations in driving demand: The effect of traffic complexity on subjective measures of workload and driving performance by Teh published in January 2014 discloses a simulator study where the dynamic traffic complexity, i.e. the surroundings of the simulated driver, was manipulated to assess the driver workload. It was found that there is a higher mental load on the driver as the amount of traffic flow density, (the amount the driver had to perceive), did increase. Ranganathan (US 8,442,309) discloses scene segmentation of a street scene to detect objects of interest in said street scene by using a logistic regression model. Lastly, Attentional demand estimation with attentive driving models published by Lavie in 2019 discloses estimating attentional demand of a street scene by using a convolutional LSTM and a sequence of labeled images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANESH VENKAT ARUNA whose telephone number is (571)272-2560. The examiner can normally be reached on Monday-Friday 8:00-5:30. Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttps://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199(IN USA OR CANADA) or 571-272-1000.
/GANESH ARUNA/Examiner, Art Unit 2663                

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663